Citation Nr: 0321039	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  03-13 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE
Entitlement to service connection for a chronic lung 
disability, claimed as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel


INTRODUCTION
						
The veteran served on active duty from April 1952 to February 
1954. This appeal arises from a December 2002 rating decision 
of the Department of Veterans Affairs (VA), Nashville, 
Tennessee regional office (RO). 
REMAND

The veteran contends that he has a chronic lung disability as 
a result of exposure to asbestos while serving as a 
maintenance mechanic on board ships in the United States Navy 
during his period of active duty in the early 1950s.  

In his October 2002 written statement, the veteran indicated 
that he was given chest x-rays on a yearly basis as part of 
his employment at Holston Defense Corporation in Kingsport, 
Tennessee. No such records are presently associated with the 
claims file. He also indicated that he was seen numerous 
times by Joseph Smiddy, M.D., in Kingsport, Tennessee, and 
has requested that the VA obtain records from Dr. Smiddy.  

The veteran has not been provided with a VA examination to 
ascertain whether he has any current lung pathology or 
disability. The Board is of the opinion that such examination 
is necessary in order to properly evaluate the veteran's 
claim. 

 Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should obtain all treatment 
records of the veteran from Joseph 
Smiddy, M.D., in Kingsport, Tennessee. 
All records obtained should be associated 
with the claims file. 

2.  The RO should contact Holston Defense 
Corporation in Kingsport, Tennessee, and 
request any x-ray reports or other 
medical records pertaining to the 
veteran. All records obtained should be 
associated with the claims file.

3.  Send copies of personnel records, 
including the veteran's Navy Occupation 
and Training History, indicia of duties 
and places of assignment to the 
Commander, Naval Sea Systems Command, 
Attn: OTP (G Hamley), 1333 Isaac Hull 
Ave., S.E., Stop 1210, Washington, Navy 
Yard, D.C. 20376-1210, and request an 
opinion as to whether it is more likely, 
less likely or as likely as not that the 
veteran was exposed to asbestos during 
his active duty in the United States 
Navy, and if so, estimate the degree of 
asbestos exposure the veteran 
experienced, outlining the reasons for 
any conclusions reached.  

4.  Following the above, the RO should 
schedule the veteran for a VA  pulmonary 
examination to determine whether or not 
the veteran currently has any current 
lung disorder or pathology.  All 
indicated tests and studies should be 
conducted and all findings described in 
detail.  The claims file must be made 
available to the examiner for review.  If 
Naval Sea Systems Command concludes that 
it is at least as likely as not that the 
veteran was exposed to asbestos in 
service, the examiner should provide an 
etiology opinion regarding any lung 
pathology exhibited. Specifically, the 
examiner should review the evidence in 
the service personnel records indicating 
pre-service employment as a maintenance 
mechanic, welder/brazer, and metalworker. 
The examiner should also review the 
veteran's October 2002 statement 
indicating his post-service employment as 
a "mechanical engineer".  The examiner 
should also review the negative chest x-
ray noted on the service separation 
examination conducted in February 1954.  
The examiner is requested to provide an 
opinion as to whether it is more likely, 
less likely or as likely as not that any 
currently manifested lung disorder or 
pathology is related to the veteran's 
claimed exposure to asbestos during the 
veteran's period of active duty from 1952 
to 1954. A complete rationale should be 
given for all opinions and conclusions 
expressed.
5.  Following the above, the RO should 
re-adjudicate the veteran's claim for 
service connection for a lung disorder. 
If the claim remains denied, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order. By this REMAND, 
the Board intimates no opinion as to any final outcome 
warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

